Exhibit 10.1

 

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED
CREDIT AND REIMBURSEMENT AGREEMENT

 

Dated as of March 26, 2009

 

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AND REIMBURSEMENT
AGREEMENT (this “Amendment”) among THE AES CORPORATION, a Delaware corporation
(the “Borrower”), the Subsidiary Guarantors, the Bank Parties party hereto,
CITICORP USA, INC., as Administrative Agent (the “Agent”), CITIBANK, N.A., as
Collateral Agent, for the Bank Parties (the “Collateral Agent”) and Citigroup
Global Markets Inc., Banc of America Securities LLC and J.P. Morgan Securities
Inc., as joint lead arrangers.

 

PRELIMINARY STATEMENTS

 

(1)                                  WHEREAS, the Borrower is party to a Fourth
Amended and Restated Credit and Reimbursement Agreement dated as of July 29,
2008 (as amended, amended and restated, supplemented or otherwise modified up to
the date hereof, the “Credit Agreement”; capitalized terms used herein but not
defined shall be used herein as defined in the Credit Agreement) among the
Subsidiary Guarantors, the Bank Parties, CITIGROUP GLOBAL MARKETS INC., as Lead
Arranger and Book Runner, BANC OF AMERICA SECURITIES LLC, as Lead Arranger and
Book Runner and as Co-Syndication Agent (for the Initial Term Loan Facility),
DEUTSCHE BANK SECURITIES INC., as Lead Arranger and Book Runner (for the Initial
Term Loan Facility), UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent
(for the Initial Term Loan Facility) and as Lead Arranger and Book Runner and as
Syndication Agent (for the Revolving Credit Facility), the other agents party
thereto, the Agent and the Collateral Agent;

 

(2)                                  WHEREAS, the Borrower has requested and
certain Revolving Credit Loan Banks (the “Extending Banks”) have agreed to
classify their Revolving Credit Loan Commitments as Tranche B Revolving Credit
Loan Commitments;

 

(3)                                  WHEREAS, the other Revolving Credit Loan
Banks (other than the Extending Banks) will be deemed to have Tranche A
Revolving Credit Loan Commitments;

 

(4)                                  WHEREAS, the Borrower has requested that
the Bank Parties agree to amend the Credit Agreement;

 

(5)                                  WHEREAS, certain of the Banks identified in
this Amendment desire to increase their Revolving Credit Loan Commitments
pursuant to Section 2.18 of the Credit Agreement;

 

(6)                                  WHEREAS, the Bank Parties party hereto have
agreed, subject to the terms and conditions hereinafter set forth, to amend the
Credit Agreement in certain respects as set forth below.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.                                AMENDMENTS TO THE CREDIT AGREEMENT. 
THE CREDIT AGREEMENT IS, EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED
AS FOLLOWS:


 


(A)                                  SECTION 1.01 IS AMENDED AS FOLLOWS:


 


  (I)                               THE FOLLOWING DEFINITIONS SHALL BE ADDED IN
ALPHABETICAL ORDER TO READ AS FOLLOWS:


 

““Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
March 26, 2009, among the Borrower, the Subsidiary Guarantors, the Bank Parties
party thereto, the Agent and the Collateral Agent.

 

“Amendment No. 1 Effective Date” means the date that Amendment No. 1 becomes
effective in accordance with Section 3(a) of Amendment No. 1.

 

“Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

 

“Cash Collateralize” means, in respect of an obligation, to provide and to
pledge (as a first priority perfected security interest) cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
reasonably satisfactory to the Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Defaulting Bank” means, at any time, a Bank as to which the Agent has notified
the Borrower that (i) such Bank has failed for three or more Business Days to
comply with its obligations under this Agreement to make a Loan, and/or make a
payment to a Revolving Fronting Bank in respect of a Revolving L/C Drawing (each
a “funding obligation”), (ii) such Bank has notified the Agent, or has stated
publicly, that it will not comply with any such funding obligation hereunder, or
has defaulted on its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement, (iii) such Bank
has, for three or more Business Days, failed to confirm in writing to the Agent,
in response to a written request of the Agent, that it will comply with its
funding obligations hereunder, or (iv) a Bank Insolvency Event has occurred and
is continuing with respect to such Bank.  Any determination that a Bank is a
Defaulting Bank under clauses (i) through (iv) above will be made by the Agent
in its reasonable

 

2

--------------------------------------------------------------------------------


 

discretion acting in good faith; provided, however, that a Bank shall not be
deemed to be a “Defaulting Bank” solely by virtue of the acquisition or
ownership of any equity interest in such Bank by a governmental authority or any
instrumentality thereof.  The Agent will promptly send to all parties hereto a
copy of any notice to the Borrower provided for in this definition.

 

 “Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

 

“Tranche A Revolving Credit Loan” has the meaning set forth in Section 2.01(a).

 

“Tranche A Revolving Credit Loan Bank” means each Bank having a Tranche A
Revolving Credit Loan Commitment.

 

“Tranche A Revolving Credit Loan Commitments” means, at any time, with respect
to any Tranche A Revolving Credit Loan Bank at any time, the amount set forth
opposite such Bank’s name on Appendix I hereto under the caption “Tranche A
Revolving Credit Loan Commitment” or, if such Bank has entered into one or more
Assignment and Assumptions, the amount set forth for such Bank in the Register
maintained by the Agent pursuant to Section 10.06(f) as such Bank’s “Tranche A
Revolving Credit Loan Commitment”, as such amount may be reduced at or prior to
such time pursuant to Sections 2.09 or 2.10.

 

“Tranche A Revolving Credit Loan Facility” means, at any time, the aggregate
amount of the Tranche A Revolving Credit Loan Banks’ Tranche A Revolving Credit
Loan Commitments.

 

“Tranche A Revolving Credit Loan Termination Date” has the meaning set forth in
the definition of “Termination Date” herein.

 

“Tranche A Total Outstandings” means at any time, as to any Tranche A Revolving
Credit Loan Bank, the sum of the aggregate outstanding principal amount of such
Revolving Credit Loan Bank’s Tranche A Loans and its participation in the
Revolving Letter of Credit Liabilities and all unreimbursed Revolving L/C
Drawings.

 

“Tranche B Revolving Credit Loan” has the meaning set forth in Section 2.01(a).

 

“Tranche B Revolving Credit Loan Bank” means each Bank having a Tranche B
Revolving Credit Loan Commitment.

 

“Tranche B Revolving Credit Loan Commitments” means, at any time, with respect
to any Tranche B Revolving Credit Loan Bank at any time, the amount set forth
opposite such Bank’s name on Appendix I hereto under the caption

 

3

--------------------------------------------------------------------------------


 

“Tranche B Revolving Credit Loan Commitment” or, if such Bank has entered into
one or more Assignment and Assumptions, the amount set forth for such Bank in
the Register maintained by the Agent pursuant to Section 10.06(f) as such Bank’s
“Tranche B Revolving Credit Loan Commitment”, as such amount may be reduced at
or prior to such time pursuant to Sections 2.09 or 2.10.

 

“Tranche B Revolving Credit Loan Facility” means, at any time, the aggregate
amount of the Tranche B Revolving Credit Loan Banks’ Tranche B Revolving Credit
Loan Commitments.”

 

“Tranche B Revolving Credit Loan Termination Date” has the meaning set forth in
the definition of “Termination Date” herein.

 

“Tranche B Total Outstandings” means at any time, as to any Tranche B Revolving
Credit Loan Bank, the sum of the aggregate outstanding principal amount of such
Revolving Credit Loan Bank’s Tranche B Loans and its participation in the
Revolving Letter of Credit Liabilities and all unreimbursed Revolving L/C
Drawings.”;

 

“Tranche B Usage” has the meaning set forth in Section 2.03(c)(i).

 


(II)                                   THE DEFINITION OF “APPLICABLE REVOLVING
MARGIN” IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

““Applicable Revolving Margin” means, on any date, (x) with respect to any
Tranche A Revolving Credit Loan Commitments or Tranche A Revolving Credit Loans,
the percentage set forth below under the heading “Tranche A Margin” and (y) with
respect to any Tranche B Revolving Credit Loan Commitments or Tranche B
Revolving Credit Loans, the percentage set forth in the table below under the
heading “Tranche B Margin,” in each case, based on the ratings assigned to the
Facilities  on such date by Moody’s Investors Service, Inc. and Standard &
Poor’s Ratings Services:

 

Rating (Moody’s/S&P)

 

Tranche A Margin

 

Tranche B Margin

 

Ba1 (or higher)/BB+ (or higher)

 

1.50

%

3.50

%

Ba2/BB

 

1.75

%

3.75

%

Ba3/BB-

 

2.00

%

4.00

%

B1 (or lower)/B+ (or lower)

 

2.50

%

4.50

%


 


IF THE FACILITIES ARE RATED BY ONLY ONE SUCH RATING AGENCY, THE RATING OF SUCH
RATING AGENCY SHALL BE USED IN DETERMINING THE APPLICABLE REVOLVING MARGIN.  IF
THE FACILITIES ARE RATED BY BOTH SUCH RATING AGENCIES AND (X) THE RATINGS
DIFFERENTIAL IS ONE LEVEL, THE LOWER RATING WILL APPLY OR (Y) THE RATINGS
DIFFERENTIAL IS TWO LEVELS OR MORE, THE MIDPOINT RATING WILL APPLY; PROVIDED
THAT IF THERE IS NO MIDPOINT RATING,

 

4

--------------------------------------------------------------------------------


 


THE LOWER OF THE TWO INTERMEDIATE RATINGS SURROUNDING THE MIDPOINT WILL APPLY. 
IF THE FACILITIES ARE NOT RATED BY EITHER OF SUCH RATING AGENCIES, THE
FACILITIES SHALL BE DEEMED TO BE RATED ONE LEVEL HIGHER THAN (I) IN THE CASE OF
MOODY’S INVESTORS SERVICE INC., THE BORROWER’S CORPORATE FAMILY RATING AND
(II) IN THE CASE OF STANDARD & POOR’S RATING SERVICES, THE BORROWER’S CORPORATE
CREDIT RATING AND, IN EACH CASE, THE RULES OF THE PRECEDING TWO SENTENCES SHALL
APPLY TO SUCH DEEMED RATINGS. IF THE FACILITIES ARE NOT RATED (OR DEEMED RATED
IN ACCORDANCE WITH THE PRECEDING SENTENCE) BY EITHER OR SUCH RATING AGENCIES,
THE APPLICABLE REVOLVING MARGIN SHALL BE (X) WITH RESPECT TO ANY TRANCHE A
REVOLVING CREDIT LOAN COMMITMENTS OR TRANCHE A REVOLVING CREDIT LOANS, 2.50% AND
(Y) WITH RESPECT TO ANY TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS OR TRANCHE B
REVOLVING CREDIT LOANS, 4.50%.”;


 


(III)                               CLAUSE (III) OF THE DEFINITION OF “INTEREST
PERIOD” IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(III) (W) WITH RESPECT TO ANY TRANCHE A REVOLVING CREDIT LOANS, ANY INTEREST
PERIOD THAT WOULD OTHERWISE END AFTER THE TRANCHE A REVOLVING CREDIT LOAN
TERMINATION DATE SHALL END ON THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION
DATE, (X) WITH RESPECT TO ANY TRANCHE B REVOLVING CREDIT LOANS, ANY INTEREST
PERIOD THAT WOULD OTHERWISE END AFTER THE TRANCHE B REVOLVING CREDIT LOAN
TERMINATION DATE SHALL END ON THE TRANCHE B REVOLVING CREDIT LOAN TERMINATION
DATE, (Y) WITH RESPECT TO ANY INITIAL TERM LOANS, ANY INTEREST PERIOD THAT WOULD
OTHERWISE END AFTER THE INITIAL TERM LOAN TERMINATION DATE SHALL END ON THE
INITIAL TERM LOAN TERMINATION DATE AND (Z) WITH RESPECT TO ANY INCREMENTAL TERM
LOANS, ANY INTEREST PERIOD THAT WOULD OTHERWISE END AFTER THE APPLICABLE
INCREMENTAL TERM LOAN TERMINATION DATE SHALL END ON THE APPLICABLE INCREMENTAL
TERM LOAN TERMINATION DATE.”;


 


(IV)                               CLAUSE (B)(II) OF THE DEFINITION OF “NET CASH
PROCEEDS” IS AMENDED BY DELETING THE PHRASE “TERMINATION DATE” APPEARING THEREIN
AND REPLACING IT WITH THE PHRASE “INITIAL TERM LOAN TERMINATION DATE”;


 


(V)                                  THE DEFINITION OF “REDEEMABLE STOCK” IS
AMENDED BY DELETING THE PHRASE “TERMINATION DATE” APPEARING IN EACH OF CLAUSES
(I), (II), (III) THEREOF AND THE PROVISO THERETO AND REPLACING IT WITH THE
PHRASE “INITIAL TERM LOAN TERMINATION DATE”;


 


(VI)                               THE DEFINITION OF “REVOLVING CREDIT LOAN
BANKS” IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


““REVOLVING CREDIT LOAN BANKS” MEANS THE TRANCHE A REVOLVING CREDIT LOAN BANKS
AND THE TRANCHE B REVOLVING CREDIT LOAN BANKS.”;


 


(VII)                            THE DEFINITION OF “REVOLVING CREDIT LOAN
COMMITMENTS” IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

5

--------------------------------------------------------------------------------


 


““REVOLVING CREDIT LOAN COMMITMENTS” MEANS THE TRANCHE A REVOLVING CREDIT LOAN
COMMITMENTS AND THE TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS.”;


 


(VIII)                         THE DEFINITION OF “REVOLVING CREDIT PERIOD” IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


““REVOLVING CREDIT PERIOD” MEANS (I) WITH RESPECT TO THE TRANCHE A REVOLVING
CREDIT LOAN FACILITY, THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE AND (II) WITH
RESPECT TO THE TRANCHE B REVOLVING CREDIT LOAN FACILITY, THE PERIOD FROM AND
INCLUDING THE AMENDMENT NO. 1 EFFECTIVE DATE TO BUT EXCLUDING THE TRANCHE B
REVOLVING CREDIT LOAN TERMINATION DATE.”;


 


(IX)                                 THE DEFINITION OF “REVOLVING LETTER OF
CREDIT COMMISSION RATE” IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


““REVOLVING LETTER OF CREDIT COMMISSION RATE” MEANS, AT ANY DATE OF
DETERMINATION, A RATE PER ANNUM EQUAL TO THE SUM OF (I) THE APPLICABLE REVOLVING
MARGIN FOR TRANCHE A REVOLVING CREDIT LOANS MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE AGGREGATE TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS
AT SUCH TIME AND THE DENOMINATOR OF WHICH IS THE AGGREGATE REVOLVING CREDIT LOAN
COMMITMENTS AT SUCH TIME PLUS (II) THE APPLICABLE REVOLVING MARGIN FOR TRANCHE B
REVOLVING CREDIT LOANS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
AGGREGATE TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS AT SUCH TIME AND THE
DENOMINATOR OF WHICH IS THE AGGREGATE REVOLVING CREDIT LOAN COMMITMENTS AT SUCH
TIME.”;


 


(X)                                    THE DEFINITION OF “TERMINATION DATE” IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


““TERMINATION DATE” MEANS (I) JUNE 23, 2010 IN THE CASE OF THE TRANCHE A
REVOLVING CREDIT LOAN FACILITY (THE “TRANCHE A REVOLVING CREDIT LOAN TERMINATION
DATE”), (II) JULY 5, 2011 IN THE CASE OF THE TRANCHE B REVOLVING CREDIT LOAN
FACILITY (THE “TRANCHE B REVOLVING CREDIT LOAN TERMINATION DATE”),
(III) AUGUST 10, 2011, IN THE CASE OF THE INITIAL TERM LOAN FACILITY (THE
“INITIAL TERM LOAN TERMINATION DATE”) AND (IV) THE DATE AGREED TO BY THE
BORROWER, THE AGENT AND THE INCREMENTAL TERM LOAN BANKS IN THE CASE OF ANY
INCREMENTAL TERM LOAN FACILITY (THE “INCREMENTAL TERM LOAN TERMINATION DATE”);
PROVIDED THAT THE INCREMENTAL TERM LOAN TERMINATION DATE SHALL NOT OCCUR PRIOR
TO THE INITIAL TERM LOAN TERMINATION DATE; PROVIDED, IN EACH CASE, THAT IF THE
APPLICABLE TERMINATION DATE OCCURS ON A DAY THAT IS NOT A EURO-DOLLAR BUSINESS
DAY, SUCH TERMINATION DATE SHALL OCCUR ON THE NEXT SUCCEEDING EURO-DOLLAR
BUSINESS DAY UNLESS SUCH EURO-DOLLAR BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE SUCH TERMINATION DATE SHALL BE THE NEXT PRECEDING
EURO-DOLLAR BUSINESS DAY.”;

 

6

--------------------------------------------------------------------------------


 


(XI)                                 THE DEFINITION OF “TRUST PREFERRED
SECURITIES” IS AMENDED BY DELETING THE PHRASE “TERMINATION DATE” APPEARING TWICE
IN CLAUSE (II) AND REPLACING EACH OCCURRENCE WITH THE PHRASE “INITIAL TERM LOAN
TERMINATION DATE”;


 


(B)                                 SECTION 2.01(A) IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“(A)                             REVOLVING CREDIT LOAN FACILITY.  (I)  EACH
TRANCHE A REVOLVING CREDIT LOAN BANK  SEVERALLY AGREES, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, TO MAKE LOANS (EACH A “TRANCHE A
REVOLVING CREDIT LOAN”) IN DOLLARS TO THE BORROWER PURSUANT TO THIS
SECTION 2.01(A) FROM TIME TO TIME DURING THE REVOLVING CREDIT PERIOD WITH
RESPECT TO THE TRANCHE A REVOLVING CREDIT LOAN FACILITY IN AMOUNTS SUCH THAT
(X) THE TOTAL OUTSTANDINGS OF SUCH TRANCHE A REVOLVING CREDIT LOAN BANK AT ANY
TIME SHALL NOT EXCEED THE AMOUNT OF ITS REVOLVING CREDIT LOAN COMMITMENTS AT
SUCH TIME AND (Y) THE TRANCHE A TOTAL OUTSTANDINGS OF SUCH TRANCHE A REVOLVING
CREDIT LOAN BANK AT ANY TIME SHALL NOT EXCEED THE AMOUNT OF ITS TRANCHE A
REVOLVING CREDIT LOAN COMMITMENTS AT SUCH TIME.  EACH TRANCHE B REVOLVING CREDIT
LOAN BANK SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, TO MAKE LOANS (EACH A “TRANCHE B REVOLVING CREDIT LOAN” AND TOGETHER
WITH THE TRANCHE A REVOLVING CREDIT LOANS, THE “REVOLVING CREDIT LOANS”) IN
DOLLARS TO THE BORROWER PURSUANT TO THIS SECTION 2.01(A) FROM TIME TO TIME
DURING THE REVOLVING CREDIT PERIOD WITH RESPECT TO THE TRANCHE B REVOLVING
CREDIT LOAN FACILITY IN AMOUNTS SUCH THAT (X) THE TOTAL OUTSTANDINGS OF SUCH
TRANCHE B REVOLVING CREDIT LOAN BANK AT ANY TIME SHALL NOT EXCEED THE AMOUNT OF
ITS REVOLVING CREDIT LOAN COMMITMENTS AT SUCH TIME AND (Y) THE TRANCHE B TOTAL
OUTSTANDINGS OF SUCH TRANCHE B REVOLVING CREDIT LOAN BANK AT ANY TIME SHALL NOT
EXCEED THE AMOUNT OF ITS TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS AT SUCH
TIME.  EACH BORROWING UNDER THIS SUBSECTION (A) SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000 OR ANY LARGER MULTIPLE OF $1,000,000 (EXCEPT FOR
REFUNDING BORROWINGS AND THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT
AVAILABLE IN ACCORDANCE WITH SECTION 3.02(B)) AND SHALL BE MADE FROM THE SEVERAL
REVOLVING CREDIT LOAN BANKS RATABLY IN PROPORTION TO THEIR RESPECTIVE REVOLVING
CREDIT LOAN COMMITMENTS.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.01(A), REPAY, OR, TO THE EXTENT PERMITTED BY SECTION 2.10,
PREPAY REVOLVING CREDIT LOANS AND REBORROW AT ANY TIME DURING THE APPLICABLE
REVOLVING CREDIT PERIOD.


 


(II)                                   ANY “REVOLVING CREDIT LOANS” OUTSTANDING
UNDER THE EXISTING BANK CREDIT AGREEMENT ON THE AMENDMENT AND RESTATEMENT
EFFECTIVE DATE WERE CONTINUED AS REVOLVING CREDIT LOANS HEREUNDER ON SUCH DATE. 
AS OF THE AMENDMENT AND RESTATEMENT EFFECTIVE DATE, THE AGGREGATE AMOUNT OF
OUTSTANDING REVOLVING CREDIT LOANS WAS $263,257,731.61.  ANY “REVOLVING CREDIT
LOANS” OUTSTANDING ON THE AMENDMENT NO. 1 EFFECTIVE DATE SHALL BE CONTINUED AS
REVOLVING CREDIT LOANS HEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO AMENDMENT
NO. 1, (X) EACH TRANCHE A REVOLVING CREDIT LOAN BANK WILL BE DEEMED TO BE
HOLDING SUCH LOANS AS “TRANCHE A REVOLVING CREDIT LOANS” AND (Y) EACH TRANCHE B
REVOLVING CREDIT LOAN BANK WILL BE DEEMED TO BE HOLDING SUCH LOANS AS “TRANCHE B
REVOLVING CREDIT LOANS.”

 

7

--------------------------------------------------------------------------------


 


(III)                                FOLLOWING THE AMENDMENT NO. 1 EFFECTIVE
DATE, WITH THE CONSENT OF THE BORROWER ANY TRANCHE A REVOLVING CREDIT LOAN BANK
MAY ELECT TO HAVE ALL (BUT NOT LESS THAN ALL) ITS TRANCHE A REVOLVING CREDIT
LOAN COMMITMENT DEEMED TO BE A TRANCHE B REVOLVING CREDIT LOAN COMMITMENT ON ANY
DATE (EACH DATE, A “DESIGNATION DATE”) PRIOR TO THE TRANCHE A REVOLVING CREDIT
LOAN TERMINATION DATE; PROVIDED THAT SUCH BANK SHALL HAVE PROVIDED WRITTEN
NOTICE TO THE BORROWER AND THE AGENT AT LEAST 10 BUSINESS DAYS’ PRIOR TO SUCH
DESIGNATION DATE (OR SUCH SHORTER PERIOD AS THE AGENT MAY AGREE IN ITS
DISCRETION).  FOLLOWING A DESIGNATION DATE, ANY REVOLVING CREDIT LOANS HELD BY
SUCH BANK WILL BE DEEMED TO BE “TRANCHE B REVOLVING CREDIT LOANS.”;


 


(C)                                  SECTION 2.03(A) IS AMENDED BY DELETING THE
PHRASE “DURING THE REVOLVING CREDIT PERIOD” APPEARING IN THE FOURTH SENTENCE OF
SUCH SECTION AND REPLACING IT WITH “UNTIL THE TRANCHE B REVOLVING CREDIT LOAN
TERMINATION DATE”;


 


(D)                                 SECTION 2.03(B) IS AMENDED BY INSERTING,
IMMEDIATELY FOLLOWING THE LAST SENTENCE OF SUCH SECTION, THE FOLLOWING:


 


“FOR THE AVOIDANCE OF DOUBT, UPON THE TRANCHE A REVOLVING CREDIT LOAN
TERMINATION DATE, THE AGGREGATE AMOUNT OF PARTICIPATIONS IN REVOLVING LETTERS OF
CREDIT HELD BY TRANCHE A REVOLVING CREDIT LOAN BANKS SHALL BE DEEMED TO BE
REALLOCATED TO THE TRANCHE B REVOLVING CREDIT LOAN BANKS SO THAT PARTICIPATION
OF THE TRANCHE B REVOLVING CREDIT LOAN BANKS IN OUTSTANDING REVOLVING LETTERS OF
CREDIT SHALL BE IN PROPORTION TO THEIR RESPECTIVE TRANCHE B REVOLVING CREDIT
LOAN COMMITMENTS.”;


 


(E)                                  SECTION 2.03(C)(I) IS AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(I)                                BY ITS TERMS EXPIRE NO LATER THAN FIVE
DOMESTIC BUSINESS DAYS PRIOR TO THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION
DATE; PROVIDED THAT (I) A REVOLVING LETTER OF CREDIT MAY PROVIDE THAT IT EXPIRES
AFTER SUCH DATE IF (X) THE DATE OF ISSUANCE IS FOLLOWING THE TRANCHE A REVOLVING
CREDIT LOAN TERMINATION DATE OR (Y) ON THE DATE OF ISSUANCE, THE SUM OF (1) THE
FACE AMOUNT OF SUCH REVOLVING LETTER OF CREDIT PLUS (2) THE AGGREGATE REVOLVING
LETTER OF CREDIT LIABILITIES IN RESPECT OF ALL OTHER REVOLVING LETTERS OF CREDIT
WITH EXPIRATION DATES FOLLOWING THE FIFTH DOMESTIC BUSINESS DAY PRIOR TO THE
TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE PLUS (3) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE B REVOLVING CREDIT LOANS (THE SUM OF
CLAUSES (1), (2) AND (3), THE “TRANCHE B USAGE”) DOES NOT EXCEED THE AGGREGATE
AMOUNT OF TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS ON THE DATE OF ISSUANCE
AND (II) NO REVOLVING LETTER OF CREDIT SHALL EXPIRE LATER THAN FIVE DOMESTIC
BUSINESS DAYS PRIOR TO THE TRANCHE B REVOLVING CREDIT LOAN TERMINATION DATE. 
NOTWITHSTANDING THE FOREGOING, A REVOLVING FRONTING BANK, AT IT SOLE DISCRETION
AND WITHOUT RECOURSE TO THE AGENT OR ANY OTHER BANK PARTY, MAY ISSUE (X) A
REVOLVING LETTER OF CREDIT WHICH EXPIRES AFTER THE TRANCHE A REVOLVING CREDIT
LOAN TERMINATION DATE; PROVIDED IF ON THE FIFTH DOMESTIC BUSINESS DAY PRIOR TO
THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE,

 

8

--------------------------------------------------------------------------------



 


THE TRANCHE B USAGE EXCEEDS THE AGGREGATE AMOUNT OF TRANCHE B REVOLVING CREDIT
LOAN COMMITMENTS, THE BORROWER SHALL PAY TO SUCH ISSUING REVOLVING FRONTING BANK
AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AMOUNT BY WHICH THE
TRANCHE B USAGE EXCEEDS THE AGGREGATE AMOUNT OF TRANCHE B REVOLVING CREDIT LOAN
COMMITMENTS, TO BE HELD BY SUCH ISSUING REVOLVING FRONTING BANK AS CASH
COLLATERAL (AND WHICH SHALL FOR THE AVOIDANCE OF DOUBT MEAN THAT (I) SUCH CASH
COLLATERALIZED PORTION OF SUCH REVOLVING LETTER OF CREDIT SHALL NO LONGER BE
CONSIDERED A “REVOLVING LETTER OF CREDIT” HEREUNDER, (II) NO TRANCHE B REVOLVING
CREDIT LOAN BANK SHALL HAVE ANY PARTICIPATIONS SUCH CASH COLLATERALIZED PORTION
OF SUCH REVOLVING LETTER OF CREDIT AND (III) SUCH REVOLVING FRONTING BANK SHALL
HAVE NO RECOURSE TO THE AGENT OR ANY OTHER BANK PARTY WITH RESPECT TO SUCH CASH
COLLATERALIZED PORTION OF SUCH REVOLVING LETTER OF CREDIT) OR (Y) IF SUCH
REVOLVING FRONTING BANK IS A TRANCHE B REVOLVING CREDIT LOAN BANK, A REVOLVING
LETTER OF CREDIT WHICH EXPIRES AFTER THE TRANCHE B REVOLVING CREDIT LOAN
TERMINATION DATE, PROVIDED THAT FIVE DOMESTIC BUSINESS DAYS PRIOR TO THE TRANCHE
B REVOLVING CREDIT LOAN TERMINATION DATE, THE BORROWER SHALL PAY TO SUCH ISSUING
REVOLVING FRONTING BANK AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE
AVAILABLE AMOUNT OF SUCH REVOLVING LETTER OF CREDIT, TO BE HELD BY SUCH ISSUING
REVOLVING FRONTING BANK AS CASH COLLATERAL”;


 


(F)                                    SECTION 2.03(G)(IV) IS AMENDED BY
DELETING THE PHRASE “TERMINATION DATE” APPEARING IN THE THIRD SENTENCE OF SUCH
SECTION AND REPLACING IT WITH “TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE
OR TRANCHE B REVOLVING CREDIT LOAN TERMINATION DATE”;


 


(G)                                 SECTION 2.03(H)(I) IS AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(I)                                REVOLVING LETTER OF CREDIT COMMISSION.  THE
BORROWER AGREES TO PAY TO THE AGENT A LETTER OF CREDIT COMMISSION WITH RESPECT
TO EACH REVOLVING LETTER OF CREDIT ISSUED AT ITS REQUEST OR FOR ITS ACCOUNT,
COMPUTED FOR EACH DAY FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH REVOLVING
LETTER OF CREDIT THROUGH AND INCLUDING THE LAST DAY A REVOLVING L/C DRAWING IS
AVAILABLE UNDER SUCH REVOLVING LETTER OF CREDIT (THE “REVOLVING LETTER OF CREDIT
TERMINATION DATE”), AT THE REVOLVING LETTER OF CREDIT COMMISSION RATE ON THE
AGGREGATE AMOUNT AVAILABLE FOR DRAWING UNDER SUCH REVOLVING LETTER OF CREDIT
FROM TIME TO TIME (WHETHER OR NOT ANY CONDITIONS TO DRAWING CAN THEN BE MET),
SUCH FEE TO BE FOR THE ACCOUNT OF THE REVOLVING CREDIT LOAN BANKS.  SUCH FEE
SHALL BE ALLOCATED BETWEEN THE TRANCHE A REVOLVING CREDIT LOAN BANKS AND THE
TRANCHE B REVOLVING CREDIT LOAN BANKS BASED ON SUCH BANKS EARNING A COMMISSION
EQUAL TO THE APPLICABLE REVOLVING MARGIN FOR TRANCHE A REVOLVING CREDIT LOANS
AND THE APPLICABLE RE-VOLVING MARGIN FOR TRANCHE B REVOLVING CREDIT LOANS,
RESPECTIVELY, AND THEN RATABLY IN PROPORTION TO THEIR TOTAL EXPOSURES.  SUCH FEE
SHALL BE PAYABLE QUARTERLY IN ARREARS (A) ON EACH MARCH 31, JUNE 30,
SEPTEMBER 30 AND DECEMBER 31, (B) UPON THE TRANCHE A REVOLVING CREDIT LOAN
TERMINATION DATE AND (C) UPON THE TRANCHE B REVOLVING CREDIT LOAN TERMINATION
DATE.”;

 

9

--------------------------------------------------------------------------------



 


(H)                                 SECTION 2.03 IS AMENDED BY INSERTING,
IMMEDIATELY FOLLOWING SECTION 2.03(I), THE FOLLOWING:


 

“(j)                                Cash Collateral Call. If any Bank becomes,
and during the period it remains, a Defaulting Bank, if any Letter of Credit is
at the time outstanding, the applicable Revolving Fronting Bank, may, by notice
to the Borrower and such Defaulting Bank through the Agent, require the Borrower
to Cash Collateralize the obligations of the Borrower to such Revolving Fronting
Bank in respect of such Letter of Credit in amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Bank in respect thereof, or to make other arrangements satisfactory to the
Agent, and to such Revolving Fronting Bank in their sole discretion to protect
them against the risk of non-payment by such Defaulting Bank. In furtherance of
the foregoing, if any Bank becomes, and during the period it remains, a
Defaulting Bank, each Revolving Fronting Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Notices of Borrowing pursuant to
Section 2.02  in such amounts and in such times as may be required Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Bank in respect of such Letter of
Credit.  If the Borrower, the Agent, each Revolving Fronting Bank agree in
writing in their discretion that a Bank that is a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, whereupon such Bank will cease to be a
Defaulting Bank.”

 


(I)                                     SECTION 2.05 IS AMENDED BY AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(A) EACH TRANCHE A REVOLVING CREDIT LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT
THEREOF SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST ACCRUED THEREON), ON
THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE, (B) EACH TRANCHE B
REVOLVING CREDIT LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT THEREOF SHALL BE
DUE AND PAYABLE (TOGETHER WITH INTEREST ACCRUED THEREON), ON THE TRANCHE B
REVOLVING CREDIT LOAN TERMINATION DATE, (C) EACH INITIAL TERM LOAN SHALL MATURE,
AND THE PRINCIPAL AMOUNT THEREOF SHALL BE DUE AND PAYABLE (TOGETHER WITH
INTEREST ACCRUED THEREON), ON THE INITIAL TERM LOAN TERMINATION DATE AND
(D) EACH INCREMENTAL TERM LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT THEREOF
SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST ACCRUED THEREON) ON THE
INCREMENTAL TERM LOAN TERMINATION DATE IN RESPECT OF SUCH INCREMENTAL TERM LOAN
FACILITY.”;


 


(J)                                     SECTION 2.08 IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“(A) THE BORROWER SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE TRANCHE A
REVOLVING CREDIT LOAN BANKS, RATABLY IN PROPORTION TO THEIR TRANCHE A REVOLVING
CREDIT LOAN COMMITMENTS, A COMMITMENT FEE OF ½ OF 1% PER ANNUM ON THE DAILY
AMOUNT BY WHICH THE AGGREGATE AMOUNT OF THE TRANCHE A REVOLVING CREDIT LOAN

 

10

--------------------------------------------------------------------------------



 


COMMITMENTS EXCEEDS THE AGGREGATE  TRANCHE A TOTAL OUTSTANDINGS.  SUCH
COMMITMENT FEE SHALL ACCRUE FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE (OR EARLIER DATE
OF TERMINATION OF THE TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS IN THEIR
ENTIRETY).  ACCRUED COMMITMENT FEES UNDER THIS SECTION 2.08(A) SHALL BE PAYABLE
QUARTERLY IN ARREARS ON EACH MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31,
THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE AND UPON THE DATE OF
TERMINATION OF THE TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS IN THEIR
ENTIRETY.


 


(B) THE BORROWER SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE TRANCHE B
REVOLVING CREDIT LOAN BANKS, RATABLY IN PROPORTION TO THEIR TRANCHE B REVOLVING
CREDIT LOAN COMMITMENTS, A COMMITMENT FEE OF 1% PER ANNUM ON THE DAILY AMOUNT BY
WHICH THE AGGREGATE AMOUNT OF THE TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS
EXCEEDS THE AGGREGATE TRANCHE B TOTAL OUTSTANDINGS.  SUCH COMMITMENT FEE SHALL
ACCRUE FROM AND INCLUDING THE AMENDMENT NO. 1 EFFECTIVE DATE TO BUT EXCLUDING
THE TRANCHE B REVOLVING CREDIT LOAN TERMINATION DATE (OR EARLIER DATE OF
TERMINATION OF THE TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS IN THEIR
ENTIRETY).  ACCRUED COMMITMENT FEES UNDER THIS SECTION 2.08(B) SHALL BE PAYABLE
QUARTERLY IN ARREARS ON EACH MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31,
THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE, THE TRANCHE B REVOLVING
CREDIT LOAN TERMINATION DATE AND UPON THE DATE OF TERMINATION OF THE TRANCHE B
REVOLVING CREDIT LOAN COMMITMENTS IN THEIR ENTIRETY.”


 


(K)                                  SECTION 2.09(B) IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“(B)                            MANDATORY.  (I)  SCHEDULED TERMINATION.  THE
TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS SHALL TERMINATE ON THE TRANCHE A
REVOLVING CREDIT LOAN TERMINATION DATE, AND ANY TRANCHE A REVOLVING CREDIT LOANS
AND REIMBURSEMENT OBLIGATIONS WITH RESPECT TO SUCH TRANCHE A REVOLVING CREDIT
LOAN COMMITMENTS THEN OUTSTANDING (TOGETHER WITH ACCRUED INTEREST THEREON) SHALL
BE DUE AND PAYABLE ON SUCH DATE.  THE TRANCHE B REVOLVING CREDIT LOAN
COMMITMENTS SHALL TERMINATE ON THE TRANCHE B REVOLVING CREDIT LOAN TERMINATION
DATE, AND ANY TRANCHE B REVOLVING CREDIT LOANS AND REIMBURSEMENT OBLIGATIONS
WITH RESPECT TO SUCH TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS THEN
OUTSTANDING (TOGETHER WITH ACCRUED INTEREST THEREON) SHALL BE DUE AND PAYABLE ON
SUCH DATE.”;


 


(L)                                     SECTION 2.17(A) IS AMENDED BY
(I) DELETING THE PHRASE “AT LEAST 90 DAYS PRIOR TO THE SCHEDULED TERMINATION
DATE THEN IN EFFECT” APPEARING IN SUCH SECTION AND REPLACING IT WITH THE PHRASE
“AT LEAST 90 DAYS PRIOR TO THE LATER OF (X) THE INITIAL TERM LOAN TERMINATION
DATE AND (Y) THE LATEST INCREMENTAL TERM LOAN TERMINATION DATE THEN IN EFFECT”
AND (II) INSERTING, IMMEDIATELY FOLLOWING THE “$700,000,000” APPEARING IN SUCH
SECTION, THE PHRASE “(WHICH AMOUNT SHALL BE INCREASED IMMEDIATELY FOLLOWING THE
TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE BY AN AMOUNT EQUAL TO THE
TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE
TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE)”;


 


(M)                               SECTION 2.18(A) IS AMENDED BY (I) DELETING THE
PHRASE “TERMINATION DATE” APPEARING IN SUCH SECTION AND REPLACING IT WITH
“TRANCHE A REVOLVING CREDIT LOAN TERMINATION

 

11

--------------------------------------------------------------------------------



 


DATE OR TRANCHE B REVOLVING CREDIT LOAN TERMINATION DATE, AS THE CASE MAY BE,”;
(II) DELETING THE PHRASE “COMMITMENTS UNDER THE REVOLVING CREDIT LOAN FACILITY”
APPEARING IN SUCH SECTION AND REPLACING IT WITH THE PHRASE “TRANCHE A REVOLVING
CREDIT LOAN COMMITMENTS OR TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS (AS
SELECTED BY THE BORROWER)”; (III) INSERTING, IMMEDIATELY FOLLOWING THE
“$500,000,000” APPEARING IN SUCH SECTION, THE PHRASE “(WHICH AMOUNT SHALL BE
INCREASED IMMEDIATELY FOLLOWING THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION
DATE BY AN AMOUNT EQUAL TO THE TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS IN
EFFECT IMMEDIATELY PRIOR TO THE TRANCHE A REVOLVING CREDIT LOAN TERMINATION
DATE)”; (IV) DELETING THE PHRASE “AT LEAST 90 DAYS PRIOR TO THE SCHEDULED
TERMINATION DATE THEN IN EFFECT” APPEARING IN SUCH SECTION AND REPLACING IT WITH
THE PHRASE “AT LEAST 90 DAYS PRIOR TO (I) WITH RESPECT TO AN INCREASE IN THE
TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS, THE TRANCHE A REVOLVING CREDIT LOAN
TERMINATION DATE AND (II) WITH RESPECT TO AN INCREASE IN THE TRANCHE B REVOLVING
CREDIT LOAN COMMITMENTS, THE TRANCHE B REVOLVING CREDIT LOAN TERMINATION DATE”;
AND (V) INSERTING, IMMEDIATELY FOLLOWING THE “$700,000,000” APPEARING IN SUCH
SECTION, THE PHRASE “(WHICH AMOUNT SHALL BE INCREASED IMMEDIATELY FOLLOWING THE
TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE BY AN AMOUNT EQUAL TO THE
TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE
TRANCHE A REVOLVING CREDIT LOAN TERMINATION DATE)”


 


(N)                                 THE FIRST SENTENCE OF SECTION 2.18(B) IS
AMENDED BY (I) DELETING THE “AND” APPEARING IMMEDIATELY PRECEDING CLAUSE
(III) THEREOF AND REPLACING IT WITH A COMMA AND (II) INSERTING IMMEDIATELY PRIOR
TO THE PERIOD AT THE END OF SUCH SENTENCE THE PHRASE “AND (IV) WHETHER SUCH
PROPOSED INCREASE IS AN INCREASE IN TRANCHE A REVOLVING CREDIT LOAN COMMITMENTS
OR TRANCHE B REVOLVING CREDIT LOAN COMMITMENTS”;


 


(O)                                 SECTION 2.18(D) IS AMENDED BY DELETING THE
PHRASE “REVOLVING CREDIT LOAN COMMITMENT” APPEARING TWICE THEREIN AND REPLACING
IT, IN EACH CASE, WITH THE PHRASE “TRANCHE A REVOLVING CREDIT LOAN COMMITMENT OR
TRANCHE B REVOLVING CREDIT LOAN COMMITMENT, AS APPLICABLE,”;


 


(P)                                 SECTION 5.01(C) IS AMENDED BY DELETING THE
PHRASE “TERMINATION DATE” APPEARING IN SUCH SECTION AND REPLACING IT WITH THE
PHRASE “THE LATEST OF THE INITIAL TERM LOAN TERMINATION DATE, THE TRANCHE A
REVOLVING CREDIT LOAN TERMINATION DATE, TRANCHE B REVOLVING CREDIT LOAN
TERMINATION DATE OR ANY INCREMENTAL TERM LOAN TERMINATION DATE THEN IN EFFECT”;


 


(Q)                                 SECTION 5.11(A) IS AMENDED BY DELETING THE
PHRASE “ANY OTHER SUBSIDIARY” APPEARING IN SUCH SECTION AND REPLACING IT WITH
THE PHRASE “ANY OTHER PERSON”;


 


(R)                                    SECTION 5.15 IS AMENDED BY (I) DELETING
THE WORD “AND” APPEARING IMMEDIATELY PRECEDING CLAUSE (Y) IN THE LAST SENTENCE
OF SUCH SECTION AND REPLACING IT WITH A COMMA AND (II) INSERTING IMMEDIATELY
PRIOR TO THE PERIOD IN THE LAST SENTENCE OF SUCH SECTION THE PHRASE “AND
(Z) TRANSACTIONS AMONG THE BORROWER AND ITS SUBSIDIARIES NOT OTHERWISE
PROHIBITED HEREUNDER”;

 

12

--------------------------------------------------------------------------------


 

(s)                                  Section 5.20(b) is amended by deleting the
phrase “a limited liability company” appearing in clause (i)(B) of such
Section and replacing it with the phrase “any entity”;

 


(T)                                    APPENDIX I TO THE CREDIT AGREEMENT IS
REPLACED IN ITS ENTIRETY WITH APPENDIX I TO THIS AMENDMENT;


 


(U)                                 EXHIBIT A-1 TO THE CREDIT AGREEMENT IS
REPLACED IN ITS ENTIRETY WITH EXHIBIT A-1 TO THIS AMENDMENT; AND


 


(V)                                 EXHIBIT C-1 TO THE CREDIT AGREEMENT IS
REPLACED IN ITS ENTIRETY WITH EXHIBIT C-1 TO THIS AMENDMENT.


 


SECTION 2.                                TRANCHE B REVOLVING CREDIT LOAN
COMMITMENTS.


 


(A)                                  EFFECTIVE UPON THE AMENDMENT NO. 1
EFFECTIVE DATE:


 


(I) EACH REVOLVING CREDIT LOAN BANK THAT HAS EXECUTED AND DELIVERED TO THE AGENT
A COUNTERPART OF THIS AGREEMENT INDICATING THAT (X) ITS REVOLVING CREDIT LOAN
COMMITMENT SHALL BE A TRANCHE B REVOLVING CREDIT LOAN COMMITMENT AND (Y) THAT IT
DESIRES TO INCREASE ITS REVOLVING CREDIT LOAN COMMITMENT PURSUANT TO
SECTION 2.18 OF THE CREDIT AGREEMENT BY THE AMOUNT SPECIFIED ON ITS SIGNATURE
PAGE HERETO AND THAT SUCH REVOLVING CREDIT LOAN COMMITMENT (INCLUDING THAT
PORTION OF REVOLVING CREDIT LOAN COMMITMENT IN EXISTENCE PRIOR TO SUCH INCREASE)
SHALL BE A TRANCHE B REVOLVING CREDIT LOAN COMMITMENT, IN EACH CASE, SHALL HAVE
THE TRANCHE B REVOLVING CREDIT LOAN COMMITMENT SHOWN ON APPENDIX I HERETO; AND
(II) EACH OTHER REVOLVING CREDIT LOAN BANK SHALL HAVE THE TRANCHE A REVOLVING
CREDIT LOAN COMMITMENT SHOWN ON APPENDIX I HERETO.


 


(B)                                 THE REQUIRED BANKS HEREBY AGREE THAT ANY
INCREASE IN REVOLVING CREDIT LOAN COMMITMENTS PURSUANT TO CLAUSE (A)(I)(Y)
ABOVE, SHALL BE EFFECTIVE AS OF THE AMENDMENT NO. 1 EFFECTIVE DATE,
NOTWITHSTANDING ANY REQUIREMENT FOR NOTICE TO THE REVOLVING CREDIT LOAN BANKS,
ANY REQUIREMENT THAT THE OTHER REVOLVING CREDIT LOAN BANKS BE ALLOWED TO
PARTICIPATE IN SUCH INCREASE IN REVOLVING CREDIT LOAN COMMITMENTS OR RECEIPT OF
ANY OF THE DOCUMENTS, IN EACH CASE, SPECIFIED IN SECTION 2.18.  ON THE AMENDMENT
NO. 1 EFFECTIVE DATE, THE AGENT SHALL RECORD IN THE REGISTER MAINTAINED BY THE
AGENT PURSUANT TO SECTION 10.06(F) OF THE CREDIT AGREEMENT THE RELEVANT
INFORMATION WITH RESPECT TO EACH REVOLVING CREDIT LOAN BANK INCREASING ITS
REVOLVING CREDIT LOAN COMMITMENT PURSUANT TO THIS SECTION 2.

 

SECTION 3.                                Conditions to Effectiveness.

 


(A)                                  THIS AMENDMENT SHALL BECOME EFFECTIVE WHEN,
AND ONLY WHEN, AND AS OF THE DATE (THE “AMENDMENT NO. 1 EFFECTIVE DATE”) ON
WHICH (A) THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT EXECUTED
BY THE BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS AND THE REQUIRED BANKS OR,
AS TO ANY OF THE REQUIRED BANKS, ADVICE SATISFACTORY TO THE AGENT THAT SUCH BANK
PARTY HAS EXECUTED THIS AMENDMENT, (B) THE AGENT SHALL HAVE RECEIVED ALL FEES
DUE AND PAYABLE IN CONNECTION WITH THIS AMENDMENT AND THE AGENT SHALL HAVE
RECEIVED PAYMENT OF ALL ACCRUED FEES AND EXPENSES OF THE AGENT (INCLUDING THE
REASONABLE AND ACCRUED FEES OF COUNSEL TO THE AGENT INVOICED ON OR PRIOR TO THE
DATE HEREOF), (C) THE BORROWER SHALL HAVE PAID A

 

13

--------------------------------------------------------------------------------



 


CONSENT FEE TO THE AGENT, FOR THE RATABLE ACCOUNT OF THE APPLICABLE EXTENDING
BANKS, EQUAL TO (X) 1.25% OF THE AGGREGATE AMOUNT OF REVOLVING CREDIT LOAN
COMMITMENTS IN EXISTENCE IMMEDIATELY PRIOR TO THE AMENDMENT NO. 1 EFFECTIVE DATE
PLUS (Y) 2.25% OF THE AGGREGATE AMOUNT OF THE INCREASE IN REVOLVING CREDIT LOAN
COMMITMENTS PURSUANT TO SECTION 2(A)(I)(Y) HEREOF OF SUCH BANKS, WHO HAVE
DELIVERED EXECUTED CONSENTS TO THIS AMENDMENT NOT LATER THAN THE LATER OF
(I) 5:00 P.M. (NEW YORK CITY TIME) ON MARCH 25, 2009 AND (II) WHEN THE AGENT HAS
RECEIVED EXECUTED CONSENTS TO THIS AMENDMENT FROM THE REQUIRED BANKS, (D) THE
AGENT SHALL HAVE RECEIVED EXECUTED CONSENTS FROM EXTENDING BANKS HOLDING AN
AMOUNT OF REVOLVING CREDIT LOAN COMMITMENTS IN AN AMOUNT SATISFACTORY TO THE
BORROWER IN ITS SOLE DISCRETION, (E) THE AGENT SHALL HAVE RECEIVED A FAVORABLE
OPINION OF (I) SHEARMAN & STERLING LLP TO THE EFFECT SET FORTH IN ANNEX A HERETO
AND (II)  THE ASSISTANT GENERAL COUNSEL OF THE BORROWER REGARDING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND OTHER MATTERS
REASONABLY REQUESTED BY THE AGENT AND (F) THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE SIGNED BY A DULY AUTHORIZED OFFICER OF THE BORROWER DATED THE
AMENDMENT NO. 1 EFFECTIVE DATE, TO THE EFFECT THAT, AFTER GIVING EFFECT TO THIS
AMENDMENT: (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH OF THE
FINANCING DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
AMENDMENT NO. 1 EFFECTIVE DATE AS THOUGH MADE ON AND AS OF SUCH DATE (UNLESS
STATED TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE); AND (II) NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(B)                                 THIS AMENDMENT IS SUBJECT TO THE PROVISIONS
OF SECTION 10.05 OF THE CREDIT AGREEMENT.

 

SECTION 4.                                Representations and Warranties.  The
Borrower represents and warrants as follows:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN EACH OF THE FINANCING DOCUMENTS ARE CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF THIS AMENDMENT, AS THOUGH MADE ON AND AS OF
SUCH DATE (UNLESS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH EARLIER DATE).


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH LOAN PARTY OF THIS AMENDMENT ARE WITHIN SUCH LOAN PARTY’S CORPORATE OR
OTHER ORGANIZATIONAL POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR OTHER ORGANIZATIONAL ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF,
OR FILING WITH, ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL AND DO NOT CONTRAVENE,
OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR REGULATION OR
OF THE CERTIFICATE OF INCORPORATION (OR CERTIFICATE OF FORMATION, AS APPLICABLE)
OR BY-LAWS (OR OTHER ORGANIZATIONAL DOCUMENTS, AS APPLICABLE) OF SUCH LOAN PARTY
OR OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT
BINDING UPON THE BORROWER OR ANY OF ITS SUBSIDIARIES, THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO DEFAULT HAS OCCURRED AND IS CONTINUING
ON THE DATE HEREOF.


 


SECTION 5.                                REFERENCE TO AND EFFECT ON THE
FINANCING DOCUMENTS.  (A)  ON AND AFTER THE AMENDMENT NO. 1 EFFECTIVE DATE, EACH
REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT,

 

14

--------------------------------------------------------------------------------



 


AND EACH REFERENCE IN THE NOTES AND EACH OF THE OTHER FINANCING DOCUMENTS TO
“THE AGREEMENT”, “THEREUNDER”, “THEREOF”, OR WORDS OF LIKE IMPORT REFERRING TO
THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS
AMENDED AND OTHERWISE MODIFIED HEREBY.


 


(B)        THE CREDIT AGREEMENT, THE NOTES AND EACH OF THE OTHER FINANCING
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL
DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO
SECURE THE PAYMENT OF ALL OBLIGATIONS OF THE LOAN PARTIES UNDER THE FINANCING
DOCUMENTS, IN EACH CASE AS AMENDED BY THIS AMENDMENT.


 


(C)       THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT, POWER OR
REMEDY OF THE BANKS, THE AGENT OR THE COLLATERAL AGENT, NOR CONSTITUTE AN
AMENDMENT OR  WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT OR THE OTHER
FINANCING DOCUMENTS.


 


SECTION 6.                                AFFIRMATION OF SUBSIDIARY GUARANTORS. 
EACH SUBSIDIARY GUARANTOR HEREBY CONSENTS TO THE AMENDMENTS TO THE CREDIT
AGREEMENT EFFECTED HEREBY, AND HEREBY CONFIRMS AND AGREES THAT, NOTWITHSTANDING
THE EFFECTIVENESS OF THIS AMENDMENT, THE OBLIGATIONS OF SUCH SUBSIDIARY
GUARANTOR CONTAINED IN ARTICLE IX OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, OR
IN ANY OTHER FINANCING DOCUMENTS TO WHICH IT IS A PARTY ARE, AND SHALL REMAIN,
IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS,
EXCEPT THAT, ON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN
ARTICLE IX OF THE CREDIT AGREEMENT AND IN EACH OF THE OTHER FINANCING DOCUMENTS
TO “THE AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL DOCUMENTS TO
WHICH SUCH SUBSIDIARY GUARANTOR IS A PARTY AND ALL OF THE COLLATERAL DESCRIBED
THEREIN DO, AND SHALL CONTINUE TO SECURE, PAYMENT OF ALL OF THE SECURED
OBLIGATIONS (IN EACH CASE, AS DEFINED THEREIN).


 


SECTION 7.                                GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.                                WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE ACTIONS OF THE COLLATERAL
TRUSTEES OR THE AGENT IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.


 


SECTION 9.                                EXECUTION IN COUNTERPARTS.  THIS
AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AMENDMENT ON ANY
NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER
SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 10.                          COSTS AND EXPENSES.  THE BORROWER HEREBY
AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES ASSOCIATED WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION,

 

15

--------------------------------------------------------------------------------



 


AND ENFORCEMENT OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE FEES AND
EXPENSES OF THE COLLATERAL TRUSTEES’ AND THE AGENT’S COUNSEL AND OTHER
OUT-OF-POCKET EXPENSES RELATED HERETO.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF
A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

THE AES CORPORATION,
as Borrower

 

 

By:

/s/ Willard C. Hoagland, III

 

 

Title:

Willard C. Hoagland, III

 

Address:

4300 Wilson Boulevard

 

 

Arlington, VA 22203

 

Fax:

(703) 528-4510

 

17

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

AES HAWAII MANAGEMENT COMPANY, INC.,

 

as Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ Willard C. Hoagland, III

 

 

Title: Treasurer

 

 

Address: 4300 Wilson Blvd.

 

 

Fax: (703) 528 - 4510

 

 

 

 

 

 

 

AES NEW YORK FUNDING, L.L.C.,

 

as Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ Willard C. Hoagland, III

 

 

Title: Treasurer

 

 

Address: 4300 Wilson Blvd.

 

 

Fax: (703) 528 - 4510

 

 

 

 

 

 

 

AES OKLAHOMA HOLDINGS, L.L.C.,

 

as Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ Tham Nguyen

 

 

Title: Secretary

 

 

Address: 4300 Wilson Blvd.

 

 

Fax: (703) 528 - 4510

 

 

 

 

 

 

 

AES WARRIOR RUN FUNDING, L.L.C.,

 

as Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ Lawrence Hirsh

 

 

Title: Treasurer

 

 

Address: 4300 Wilson Blvd.

 

 

Fax: (703) 528 - 4510

 

 

18

--------------------------------------------------------------------------------


 

AGENTS:

 

CITICORP USA, INC.,
as Agent

 

 

By:

 

 

 

Title:

 

 

 

Address:

388 Greenwich Street, 21st Floor

 

 

 

New York, NY 10013

 

 

Fax:

(212) 816-8098

 

 

Attention:

Nietzsche Rodricks

 

 

Email:

oploanswebadmin@citigroup.com

 

 

 

CITIBANK N.A.,
as Collateral Agent

 

 

By:

 

 

 

Title:

 

 

Address:

388 Greenwich Street, 21st Floor

 

 

 

New York, NY 10013

 

 

Fax:

(212) 816-8098

 

 

Attention:

Nietzsche Rodricks

 

 

19

--------------------------------------------------------------------------------


 

 

 

as a Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

If the above is a Revolving Credit Loan Bank such Revolving Credit Loan Bank
hereby CONSENTS to its Revolving Credit Loan Commitment being deemed to be a
Tranche B Revolving Credit Loan Commitment.

 

[The above consents to the increase in its Revolving Credit Loan Commitment to
the amount shown on Appendix I of this Amendment.](1)

 

--------------------------------------------------------------------------------

(1)           Include if Revolving Credit Loan Bank desires to increase its
Revolving Credit Loan Commitment.

 

20

--------------------------------------------------------------------------------


 

Appendix I

 

Revolving Credit Loan Facility(2)

 

Name of
Revolving Credit Loan Bank

 

Tranche A
Revolving Credit
Loan Commitment

 

Tranche B
Revolving Credit Loan
Commitment

 

Commerzbank AG, New York and Grand CA

 

$

70,000,000

 

$

—

 

Bank of America, N.A.

 

—

 

60,000,000

 

Citicorp USA, Inc.

 

—

 

60,000,000

 

Credit Suisse, Cayman Islands Branch

 

30,000,000

 

30,000,000

 

Deutsche Bank Trust Company Americas

 

—

 

60,000,000

 

JPMorgan Chase Bank, N.A.

 

—

 

60,000,000

 

Morgan Stanley Bank

 

—

 

50,000,000

 

Union Bank, N.A.

 

—

 

50,000,000

 

UBS AG, Stamford Branch

 

25,000,000

 

-

 

Barclays Bank PLC

 

—

 

35,000,000

 

CALYON New York Branch

 

—

 

35,000,000

 

Société Générale - New York Branch

 

—

 

35,000,000

 

Goldman Sachs Credit Partners L.P.

 

—

 

30,000,000

 

ABN Amro Bank N.V.

 

—

 

25,000,000

 

BNP Paribas

 

—

 

25,000,000

 

Merrill Lynch Capital Corporation

 

—

 

25,000,000

 

Australia & New Zealand Banking Group

 

20,000,000

 

—

 

United Overseas Bank Ltd.

 

20,000,000

 

—

 

UBS Loan Finance LLC

 

—

 

15,000,000

 

WestLB AG, New York Branch

 

15,000,000

 

—

 

Morgan Stanley Senior Funding, Inc.

 

 

 

10,000,000

 

Total

 

$

180,000,000

 

$

605,000,000

 

 

--------------------------------------------------------------------------------

(2)           Appendix I is still being updated.

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

[FORM OF] [TRANCHE A] [TRANCHE B] REVOLVING CREDIT LOAN NOTE

 

 

New York, New York

 

 

 

 

 

, 2009

 

 

 

For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to                        (the “Bank”) or its
registered assigns, for the account of its Applicable Lending Office (as defined
in the Credit and Reimbursement Agreement referred to below), the unpaid
principal amount of each [Tranche A Revolving Credit Loan/ Tranche B Revolving
Credit Loan] (as defined in the Credit and Reimbursement Agreement referred to
below) made by the Bank to the Borrower pursuant to the Credit and Reimbursement
Agreement referred to below on the dates and in the amounts specified in the
Credit and Reimbursement Agreement.  The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit and Reimbursement Agreement.  All such payments
of principal and interest shall be made in lawful money of the United States in
Federal or other same day funds at the place of payment specified in the Credit
and Reimbursement Agreement.

 

All [Tranche A Revolving Credit Loans/ Tranche B Revolving Credit Loans] made by
the Bank, the respective types thereof and all repayments of the principal
thereof shall be recorded by the Bank and, if the Bank so elects in connection
with any transfer or enforcement hereof, appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Bank to make (or any error in making) any such recordation or endorsement
shall not affect the obligations of the Borrower hereunder or under the Credit
and Reimbursement Agreement.

 

This [Tranche A Revolving Credit Loan/ Tranche B Revolving Credit Loan] Note is
one of the Notes referred to in the Fourth Amended and Restated Credit and
Reimbursement Agreement dated as of July 29, 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit and
Reimbursement Agreement”) among the Borrower, the Subsidiary Guarantors party
thereto, the Bank and certain other banks party thereto, Citicorp USA, Inc., as
the Agent for the Bank Parties and Citibank, N.A. as the Collateral Agent for
the Bank Parties.  Terms defined in the Credit and Reimbursement Agreement are
used herein with the same meanings.  Reference is made to the Credit and
Reimbursement Agreement for provisions for the guarantee hereof in certain
circumstances, the prepayment hereof and the acceleration of the maturity
hereof.

 

This [Tranche A Revolving Credit Loan/ Tranche B Revolving Credit Loan] Note is
assignable to one or more Persons as provided in the Credit and Reimbursement
Agreement and the Borrower agrees to issue from time to time replacement Notes
in the form hereof to facilitate such assignments.

 

--------------------------------------------------------------------------------


 

The Obligations of the Borrower under this [Tranche A Revolving Credit Loan/
Tranche B Revolving Credit Loan] Note and the other Financing Documents, and the
Obligations of the other Loan Parties under the Financing Documents, are secured
by the Creditor Group Collateral as provided in the Financing Documents.  The
Obligations of the Borrower under this [Tranche A Revolving Credit Loan/ Tranche
B Revolving Credit Loan] Note are also guaranteed by the Subsidiary Guarantors,
as provided in the Subsidiary Guaranty in Article IX of the Credit and
Reimbursement Agreement.

 

This [Tranche A Revolving Credit Loan/ Tranche B Revolving Credit Loan] Note
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

 

 

THE AES CORPORATION

 

 

 

By

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Exhibit C-1

 

[FORM OF] [TRANCHE A] [TRANCHE B]  REVOLVING CREDIT LOAN FACILITY ASSIGNMENT AND
ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                          , 200   among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), each Revolving Fronting Bank and, as
required pursuant to the terms of the Credit Agreement (as defined below), THE
AES CORPORATION (the “Borrower”), and CITICORP USA, Inc., as Administrative
Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Fourth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July 29, 2008 among the Borrower, the
Subsidiary Guarantors party thereto, the Banks party thereto, the Agent and
Citibank, N.A., as Collateral Agent; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit and Reimbursement Agreement in respect of a
portion of its [Tranche A] [Tranche B] Revolving Credit Loan Commitment
thereunder in an amount equal to $                       (the “Assigned
Amount”), together with a corresponding portion of its outstanding [Tranche A]
[Tranche B] Revolving Credit Loans and participating interests in outstanding
Revolving Letter of Credit Liabilities, and the Assignee proposes to accept
assignment of such rights and assume the corresponding obligations from the
Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.     Definitions.  All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit and Reimbursement
Agreement.

 

2.     Assignment.  The Assignor hereby assigns and sells to the Assignee all or
a proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a [Tranche A] [Tranche B] Revolving Credit Loan Commitment
of not less than $1,000,000), and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit and Reimbursement Agreement and the other Financing Documents to the
extent of the Assigned Amount, including the purchase from the Assignor of the
corresponding portion of the principal amount of the [Tranche A] [Tranche B]
Revolving Credit Loans made by the Assignor outstanding at the date hereof and
the corresponding portion of participating interests purchased by

 

--------------------------------------------------------------------------------


 

the Assignor in Revolving Letter of Credit Liabilities outstanding on the date
hereof.  Upon the execution and delivery hereof by the Assignor, the Assignee,
each Revolving Fronting Bank and, as required pursuant to the terms of the
Credit and Reimbursement Agreement, the Borrower and the Agent, and the payment
of the amounts specified in Section 3 hereof required to be paid on the date
hereof, (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Bank Party under the Credit and
Reimbursement Agreement with a [Tranche A] [Tranche B] Revolving Credit Loan
Commitment in an amount equal to the Assigned Amount and (ii) the [Tranche A]
[Tranche B] Revolving Credit Loan Commitment of the Assignor shall, as of the
date hereof, be reduced by a like amount and the Assignor shall be released from
its obligations under the Credit and Reimbursement Agreement to the extent such
obligations have been assumed by the Assignee.

 

3.     Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.(3)  It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

4.     Consent of the Revolving Fronting Banks, the Borrower and the Agent. 
This Agreement is conditioned upon the consent of each Revolving Fronting Bank
and, as required pursuant to the terms of the Credit and Reimbursement
Agreement, the Borrower and the Agent.  The execution of this Agreement by each
Revolving Fronting Bank and, as required pursuant to the terms of the Credit and
Reimbursement Agreement, the Borrower and the Agent is evidence of this consent.

 

5.     Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Obligor, or the validity
and enforceability of the Obligations of any Obligor in respect of the Credit
and Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party, any [Tranche A] [Tranche B] Revolving Credit Loan Bank or
the Agent, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.

 

--------------------------------------------------------------------------------

(3)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

2

--------------------------------------------------------------------------------


 

 

6.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.     Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[EACH REVOLVING FRONTING BANK]

 

 

 

By:

 

 

Title:

 

 

 

[CITICORP USA, Inc., as Agent

 

 

 

 

 

By:

 

 

Title:](4)

 

 

 

[THE AES CORPORATION, as Borrower

 

 

 

 

 

By:

 

 

 

Title:](2)

 

--------------------------------------------------------------------------------

(4) As required pursuant to the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------